Case: 4:21-cv-00302-HEA Doc. #: 1 Filed: 03/10/21 Page: 1 of 5 PageID #: 1




                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MISSOURI

MILTON AL STEWART,                                    )
ACTING SECRETARY OF LABOR,                            )
UNITED STATES DEPARTMENT OF LABOR,                    )
                     Plaintiff,                       )   CIVIL ACTION FILE
                                                      )   NO. 4:21-cv-302
       v.                                             )
                                                      )
TAMARA III, INC. d/b/a INTERNATIONAL                  )
HOUSE OF PANCAKES,                                    )
                          Defendant.                  )

                                       COMPLAINT
       Plaintiff brings this action to enjoin Defendant from violating the provisions of
section 15(a)(2) and 15(a)(5) of the Fair Labor Standards Act of 1938, as amended (29
U.S.C. § 201 et seq.), hereinafter called the Act, pursuant to section 17 of the Act; and to
recover unpaid minimum wages and overtime compensation owing for Defendant’s
employees, together with an equal additional amount as liquidated damages, pursuant to
section 16(c) of the Act.
                                              I
       Jurisdiction of this action is conferred upon the Court by section 16(c) and 17 of
the Act, and by 28 U.S.C. § 1345.
                                             II
       Defendant Tamara III, Inc. is a Missouri corporation with its principal place of
business located in St. Louis, Missouri within the jurisdiction of this Court.
                                             III
       The activities of Defendant referred to in paragraph II were, and are, related and
performed through unified operation or common control for a common business purpose,

                                              1
Case: 4:21-cv-00302-HEA Doc. #: 1 Filed: 03/10/21 Page: 2 of 5 PageID #: 2




and have, since at least October 2, 2017, constituted an enterprise within the meaning of
section 3(r) of the Act.
                                              IV
       Since at least October 2, 2017, said enterprise has had employees engaged in
commerce or in the production of goods for commerce, including employees handling,
selling, or otherwise working on goods or materials that have been moved in or produced
for commerce by any person; an annual gross volume of sales made or business done of
not less than $500,000, exclusive of excise taxes at the retail level, separately stated; and,
therefore, was and is an enterprise engaged in commerce or in the production of goods for
commerce as defined in section 3(s)(1)(A) of the Act.
                                              V
       Defendant has violated and is violating the provisions of sections 6 and 15(a)(2)
of the Act by failing to pay to certain employees, for their employment in an enterprise
engaged in commerce or in the production of goods for commerce, wages at rates not less
than $7.25 per hour.
                                              VI
       Defendant has violated and is violating the provisions of sections 7 and 15(a)(2)
of the Act by employing certain employees in an enterprise engaged in commerce or in
the production of goods for commerce, for workweeks longer than 40 hours since at least
October 2, 2017, without compensating said employees for their employment in excess of
40 hours in such workweeks at rates not less than one and one-half times the regular rates
at which they were employed.
                                              VII
       Defendant, an employer subject to the provisions of the Act, has violated and is
violating the provisions of sections 11(c) and 15(a)(5) of the Act, in that since at least
                                              2
Case: 4:21-cv-00302-HEA Doc. #: 1 Filed: 03/10/21 Page: 3 of 5 PageID #: 3




October 2, 2017 Defendant has failed to make, keep, and preserve adequate and accurate
records of Defendant’s employees and of the wages, hours, and other working conditions
and practices of employment maintained by Defendant, as prescribed by the regulations
(29 Code of Federal Regulations Part 516) promulgated pursuant to section 11(c) of the
Act in that the records kept by Defendant failed to show, among other things, the hours
worked each work day and each workweek, with respect to certain of Defendant’s
employees.
                                             VIII
       Defendant has repeatedly violated and is violating the provisions of the Act as
alleged in paragraphs V through VII above. A judgment permanently enjoining and
restraining the violations herein alleged is specifically authorized by section 17 of the
Act, including the restraint of the continued withholding of unpaid minimum wages and
overtime compensation due Defendant’s employees, is specifically authorized by section
17 of the Act.
                                             IX
       As a result of the violations alleged in paragraphs V and VI above, amounts are
owing for certain present and former employees, including those persons specifically
named in Appendix A attached to Plaintiff's complaint for the period from October 2,
2017 to October 1, 2019.
       A judgment granting recovery of said amounts, together with an equal additional
amount as liquidated damages, is specifically authorized by section 16(c) of the Act.


       WHEREFORE, cause having been shown:
       Plaintiff prays judgment, pursuant to section 17 of the Act, permanently enjoining
and restraining Defendant, Defendant’s officers, agents, servants, employees, and those

                                              3
Case: 4:21-cv-00302-HEA Doc. #: 1 Filed: 03/10/21 Page: 4 of 5 PageID #: 4




persons in active concert or participation with Defendant who receive actual notice of any
such judgment, from violating the provisions of section 15(a)(2) and 15(a)(5) of the Act.
       Plaintiff further demands judgment, pursuant to section 16(c) of the Act, against
Defendant for unpaid minimum wages and overtime compensation found by the Court to
be due for Defendant’s present and former employees, and for an equal additional amount
as liquidated damages.
       Should the Court decline to award said liquidated damages, Plaintiff further
demands the award of interest on said unpaid minimum wages and overtime
compensation from the date said unpaid minimum wages and overtime compensation
became due, until date of judgment.
       Plaintiff further prays for such other relief as the Court may find due, including an
order that Defendant be required to locate affected employees and distribute any amounts
found to be due to affected employees as the result of the violations alleged in paragraphs
V and VI hereof.
       Plaintiff further demands the award of post-judgment interest as authorized by 28
U.S.C. § 1961, and prays that he recover the costs of this action.


                                              Elena S. Goldstein
                                              Deputy Solicitor of Labor

                                              Christine Z. Heri
                                              Regional Solicitor

                                              Evert H. Van Wijk
                                              Associate Regional Solicitor

                                              /s/Laura M. O’Reilly
                                              Laura O’Reilly
                                              Federal Bar #65294MO
                                              Attorney
                                             4
Case: 4:21-cv-00302-HEA Doc. #: 1 Filed: 03/10/21 Page: 5 of 5 PageID #: 5




                                    2300 Main Street, Suite 1020
                                    Kansas City, MO 64108
                                    (816) 285-7260
                                    (816) 285-7287 (fax)
                                    oreilly.laura.m@dol.gov

                                    U.S. Department of Labor
                                    Attorneys for Plaintiff




                                    5
